DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/210,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by the claims of copending Application No. 17/210,351.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, e.g., Claim 1 of the current application corresponds to claims 1+8 of Application no. 17/210.351.

Current Application					Application No.17/210,351
1. A method of generating a gradient waveform for use by a low-field magnetic 













wherein the gradient waveform is a trapezoidal gradient waveform having a non- linear ramp-up portion and/or a non-linear ramp-down portion; 


and generating the gradient waveform.  



2. The method of claim 1, further comprising generating the gradient magnetic field by using the gradient power amplifier and the gradient waveform to drive the gradient coil.  
3. The method of claim 1, wherein determining the gradient waveform comprises determining a shape of the ramp-up portion and/or the ramp-down 
4. The method of claim 1, wherein determining the gradient waveform comprises determining gradient waveform parameters subject to hardware constraints specified using a differential equation, the differential equation specified in part using the second information.  
5. The method of claim 1, wherein accessing the first information comprises accessing information including a moment of the gradient magnetic field, a duration of the gradient magnetic field, and/or a maximum value of the gradient magnetic field.  
6. The method of claim 1, wherein accessing the first information comprises accessing a pre-determined gradient waveform.  
7. The method of claim 1, wherein accessing the second information 
8. The method of claim 7, wherein the maximum slew rate has a magnitude in a range from 10 T/m/s to 80 T/m/s.  
9. The method of claim 7, wherein the maximum slew rate has a magnitude in a range from 25 T/m/s to 65 T/m/s.  
10. The method of claim 7, wherein the maximum voltage of the gradient power amplifier has a magnitude in a range from 20 V to 120 V.  
11. The method of claim 7, wherein the maximum voltage of the gradient power amplifier has a magnitude in a range from 40 V to 60 V.  



13. The method of claim 1, wherein the low-field MRI system further comprises at least one permanent magnet configured to generate a Bo magnetic field having a strength less than 0.2 T.  
14. The method of claim 1, wherein the low-field MRI system further comprises at least one permanent magnet configured to generate a Bo magnetic field having a strength in a range from 50 mT to 0.1 T.  

15. At least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by a low-field magnetic resonance imaging (MRI) system, cause the low-field MRI system to perform a 
16. The at least one non-transitory computer-readable storage medium of claim 15, wherein determining the gradient waveform comprises determining a shape of the ramp-up portion and/or the 
17. The at least one non-transitory computer-readable storage medium of claim 15, wherein determining the gradient waveform comprises determining gradient waveform parameters subject to hardware constraints specified using a differential equation, the differential equation specified in part using the second information.  
18. A low-field magnetic resonance imaging (MRI) system, comprising: a magnetics system comprising a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging, the plurality of magnetics components comprising a gradient coil and a gradient power amplifier for driving the gradient coil; and at least one controller configured to operate one or more of the plurality of magnetics components, wherein the at 
19. The low-field MRI system of claim 18, wherein the magnetics system comprises at least one permanent magnet configured to generate a Bo magnetic field having a strength less than 0.2 T.  
20. The low-field MRI system of claim 18, wherein the magnetics system further comprises at least one permanent magnet configured to generate a Bo 




8. The method of claim 1, wherein the gradient waveform is a trapezoidal gradient waveform having a ramp-up portion, a top portion, and a ramp-down portion.  

(Claim 1) and generating the gradient waveform.  


2. The method of claim 1, further comprising: generating the gradient magnetic field by using the gradient power amplifier and the gradient waveform to drive the gradient coil.  
9. The method of claim 8, wherein determining the gradient waveform comprises determining a shape of the ramp-up portion and/or the ramp-down 
4. The method of claim 1, wherein determining the gradient waveform comprises determining gradient waveform parameters subject to hardware constraints specified using a differential equation, the differential equation specified in part using the second information.  
5. The method of claim 1, wherein accessing the first information comprises accessing information including a moment of the gradient magnetic field, a duration of the gradient magnetic field, and/or a maximum value of the gradient magnetic field.  
6. The method of claim 1, wherein accessing the first information comprises accessing a pre-determined gradient waveform.  
(See claim 1)







10. The method of claim 1, wherein the maximum slew rate has a magnitude in a range from 10 T/m/s to 80 T/m/s.  
11. The method of claim 1, wherein the maximum slew rate has a magnitude in a range from 25 T/m/s to 65 T/m/s.  
12. The method of claim 1, wherein the maximum voltage of the gradient power amplifier has a magnitude in a range from 20 V to 120 V.  
13. The method of claim 1, wherein the maximum voltage of the gradient power amplifier has a magnitude in a range from 40 V to 60 V.  




14. The method of claim 1, wherein the low-field MRI system further comprises at least one permanent magnet configured to generate a Bo magnetic field having a strength less than 0.2 T.  
15. The method of claim 1, wherein the low-field MRI system further comprises at least one permanent magnet configured to generate a Bo magnetic field having a strength in a range from 50 mT to 0.1 T. 
 
(See claim 16 and 8)























(See claim 9)






(See claim 16)








(See claim 17 and 8)
























(See claim 14)




(See claim 15)








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dyvorne, et al. (US 2021/0373107) teaches generating a gradient waveform for use by a low-field magnetic resonance imaging system.
Dyvorne, et al. (US 2021/0302518) corresponds to application No. 17/210,351 used in the double patenting rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 25, 2022